DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group I and the required species in the reply filed on 2/5/2021 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/2021.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/2021.
Claims 1, 2, 5-12 and 16 are examined on the merits.  Claim 16 is new.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 and 7/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections
Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The specification is objected to because several instances of amino acid sequences exist that do not contain specific SEQ ID NO:s, such as the lipopeptides presented pages 10, 20, 21, 28, 29, 31, 37-45, 47-49, 52, 53, 56-58, 60, 61, 62, 65, 66, 70-76, 79 and 80.   
Applicants must comply with sequence rules in order to be considered a complete response to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(New Rejection Necessitated by Amendments) Claim(s) 1, 2, 5-8, 10-12 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Weir et al. (WO/17/083963). 
	The claimed invention is drawn to a vaccine adjuvant comprising a liposome having a lipid bilayer and a lipopeptide inserted into the lipid bilayer.  The lipopeptide is Pam3-CSKKKK (according to SEQ ID NO: 2) and the immunoactive substance is Poly (I:C).  The Poly(I:C) is 50 to 5,000 bp in length.  In addition, the lipid bilayer has a lipid (DOPC) as part of the bilayer.
	The claimed invention is also drawn to a vaccine composition comprising the adjuvant and an antigen, wherein the antigen is the viral antigen VZV gE.  The vaccine induces a cell-mediated immune response, such as a Th1 immune response and the vaccine is intended to be used as a preventive of therapeutic agent for viral infection.  

	Weir et al. teach the formulation of adjuvanting systems that comprise at least a Poly(I:C) polynucleotide, a lipid based adjuvant, an amphipathic compound and a hydrophobic carrier.  The Poly(I:C) can be a length of 50, 55, 60, 65, 70 and up to 1000 nucleotides. [see paragraph 59]  Weir et al. teach a specific example of a lipid based adjuvant as Pam3-CSKKKK [see paragraph 75] and the amphipathic compound can be a phosopholipid (DOPC) [see paragraph 96] and the amphipathic compound can form a lipid vesicle that possesses a bilayer. [see paragraphs 102 and 106]  Weir et al. further teach that liposomes containing lipid bilayers are 
Therefore, Weir et al. anticipate the instant invention.
	

Response to arguments:
Applicant’s arguments have been considerd, however, they are not persuasive.   
 	 In lieu of applicant’s amendment to claim 1 to require “A vaccine adjuvant comprising: a liposome having a lipid bilayer and a lipopeptide inserted into the lipid bilayer…”  the transitional phrase of “consisting of” was replaced with the broader limitation of “comprising” and therefore, additional products can be part of the claimed adjuvant.  Therefore, the rejection has been changed to an anticipatory based rejection (see above).  
	In addition, Weir et al. teach the use liposomes with bilayers and the use of DOPC as a component in the lipid bilayer (see page 82).  As summarized above, they also teach the use of the lipopeptide as claimed and the immunoactive substance as claimed.  Therefore, Weir et al. anticipate the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(New Rejection Necessitated by Amendments) Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. as applied to claims 1, 2, 5-8 and 10-12 and 16 above, and further in view of Fochesato et al. (Human Vaccines and Immunotherapies, 2016, Vol. 12, NO. 8, pages 2092-2095).

	The claimed invention also requires that the antigen is a Varicella-Zoster Virus (VZV) gE glycoprotein antigen.   
	The teachings of Weir et al. are summarized above, however they do not teach that a VZV gE antigen is to be used with the adjuvant in a vaccine composition.  

	Fochesato et al. teach the formulation of a liposome based adjuvant composition (AS01b and AS01e, which consist of MPL and QS-21) and a VZV gE antigen.  These adjuvant compositions elicited cell-mediated immune responses.  [see abstract and left column of 2094]
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Weir et al. in order to formulate a liposome adjuvant possessing a Pam3-CSKKKK and Poly(I:C) and the antigen is a gE antigen from VZV.  One would have been motivated to do so, given the suggestion by Weir et al. that the combination of Poly(I:C), lipid adjuvant, amphipathic compound and hydrophobic carrier can be subject to mixtures of each and that viral antigens, such as herpes virus antigens can be included with their adjuvant composition.  There would have been a reasonable expectation of success, given the knowledge that VZV gE antigens can be combined with liposome adjuvants that only contain MPL and QS-21, as taught by Fochesato et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.